EX 10.1


FIRST AMENDMENT TO
AGREEMENT FOR SETTLEMENT OF CLAIMS INCLUDING RELEASES
AND PURCHASE AND SALE OF BENEFICIAL INTERESTS


among
ALTERNA SPRINGERVILLE LLC and
LDVF1 TEP LLC


as Sellers;
WILMINGTON TRUST COMPANY and
WILLIAM J. WADE
as parties to certain Trust Agreements, each dated as of December 15, 1986, as
amended, for the benefit of Sellers


not in their individual capacities, but solely as Owner Trustees (except as
expressly provided herein);
TUCSON ELECTRIC POWER COMPANY


as Purchaser;
and
UNS ENERGY CORPORATION
as Indemnitor




Dated as of
August 25, 2016








 

--------------------------------------------------------------------------------





FIRST AMENDMENT TO
AGREEMENT FOR SETTLEMENT OF CLAIMS INCLUDING RELEASES
AND PURCHASE AND SALE OF BENEFICIAL INTERESTS


THIS FIRST AMENDMENT TO AGREEMENT FOR SETTLEMENT OF CLAIMS INCLUDING RELEASES
AND PURCHASE AND SALE OF BENEFICIAL INTERESTS (“Amendment”), dated as of the
25th day of August, 2016 (“Effective Date”), by and among ALTERNA SPRINGERVILLE
LLC, a Delaware limited liability company (“Alterna”), LDVF1 TEP LLC, a Delaware
limited liability company (“LDVF1” and together with Alterna, “Sellers”),
WILMINGTON TRUST COMPANY, a Delaware trust company (“Wilmington”), and WILLIAM
J. WADE, an individual (“Wade”), not in their individual capacities but solely
as Owner Trustee and Cotrustee (except as expressly provided herein),
respectively (together, “Owner Trustees”) under and pursuant to certain Trust
Agreements, each dated as of December 15, 1986, as amended, for the benefit of
Sellers as Owner Participants (“Trust Agreements”), TUCSON ELECTRIC POWER
COMPANY, an Arizona corporation (“Purchaser”), and UNS ENERGY CORPORATION, an
Arizona corporation (“Indemnitor”). Alterna, LDVF1, Owner Trustees, Purchaser,
and Indemnitor are sometimes referred to herein collectively as the “Parties,”
and individually as a “Party.”
Background
A.    The Parties are party to that certain AGREEMENT FOR SETTLEMENT OF CLAIMS
INCLUDING RELEASES AND PURCHASE AND SALE OF BENEFICIAL INTERESTS, dated as of
February 29th 2016 (“Agreement”).
B.    The obligation of Purchaser and Sellers to complete the transactions
contemplated by the Agreement is subject to Purchaser having received
authorization from the FERC for the transfer of Beneficial Interests and the
acquisition by Purchaser of the Alterna Undivided Interest and the LDVF1
Undivided Interest (“FERC Authorization”).
C.    The Agreement also provides that if the conditions precedent in the
Agreement are not satisfied or waived on or before 120 days after the Effective
Date then either Purchaser or Sellers may terminate the Agreement (the date of
such notice, the “Settlement Termination Date”); provided, however, that if the
only conditions that have not been satisfied at the Settlement Termination Date
are the conditions precedent set forth in Sections 2.1(c) and 2.2(c) (which
require the Purchaser to obtain FERC Authorization), the Settlement Termination
Date shall automatically be extended by an additional sixty (60) days.  
D.    On March 29, 2016, Purchaser filed with the FERC an application seeking
FERC Authorization (the “Application”). To date, Purchaser has not received FERC
Authorization and the Application remains pending.
E.    The only conditions precedent under the Agreement that have not been
satisfied are the conditions precedent set forth in Sections 2.1(c) and 2.2(c)
of the Agreement.







--------------------------------------------------------------------------------




F.     The Parties desire to amend the Agreement as set forth herein to provide
additional time for Purchaser to receive FERC Authorization.
Agreements


In consideration of the foregoing Background and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties,
Sellers, Wilmington and Wade (solely with respect to Section 5.8 of the
Agreement), Owner Trustees, Purchaser, and Indemnitor, each intending to be
legally bound, do hereby agree as follows:


Section 1.     Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Agreement.


Section 2.     Amendment to Section 2.3(a) of the Agreement. The phrase “sixty
(60) days” in the penultimate sentence of Section 2.3(a) of the Agreement is
hereby deleted and replaced with “ninety (90) days”.


Section 3.     Other Provisions Unaffected. All of the terms, covenants and
provisions of the Agreement shall continue in full force and effect, unamended
and unmodified except as specifically set forth in this Amendment.


Section 4.     Effectiveness. This Amendment shall be effective, and shall be
binding on the Parties, on the date first above written.


Section 5.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
that state’s choice of law or conflict of laws doctrines.


Section 6.     Counterparts. This Amendment may be executed by the Parties in
one or more counterparts, all of which shall be considered one and the same
agreement, and shall become binding when one or more counterparts have been
signed by each of the Parties and delivered to each Party.


Section 7.     Limitation of Owner Trustee Liability. Section 9.14 of the
Agreement is incorporated herein by reference.




[signature page follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.


ALTERNA SPRINGERVILLE LLC




By: /s/ Roger P. Miller            
Name:    Roger P. Miller
Title: President


c/o Alterna Capital Partners LLC
15 River Road, Suite 320
Wilton, CT 06897
Attention: Thomas X. Fritsch, Esq.


LDVF1 TEP LLC
By: LDVF1 TFE LLC, its sole member


By: /s/ James K. Noble III            
Name: James K. Noble III
Title: Secretary


1345 Avenue of the Americas
New York, NY 10105




WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Owner
Trustee (except as expressly provided herein)




By: /s/ Jose L. Pardes                
Name: Jose L Paredes
Title: Assistant Vice President


Rodney Square North                    
1100 North Market Street                
Wilmington, DE 19890                
Attention: Jose Paredes                













--------------------------------------------------------------------------------








WILLIAM J. WADE, not in his individual capacity, but solely as Cotrustee (except
as expressly provided herein)




/s/ William J. Wade                
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890




UNS ENERGY CORPORATION




By: /s/ David Hutchens            
Name: David Hutchens
Title: President & CEO


88 East Broadway Blvd.
Mail Stop HQE910
Tucson, Arizona 85701
Attention: General Counsel


TUCSON ELECTRIC POWER COMPANY




By: /s/ David Hutchens            
Name: David Hutchens
Title: President & CEO


88 East Broadway Blvd.
Mail Stop HQE910
Tucson, Arizona 85701
Attention: General Counsel







